TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00598-CV


                                          Z. L., Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee



            FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
  NO. D-1-FM-12-004314, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant Z. L. filed his notice of appeal on August 20, 2013. The appellate record

was complete September 27, 2013, and appellant=s brief was due October 21, 2013. To date,

appellant=s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180

days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order counsel to file appellant=s brief no later than November 12,

2013. If the brief is not filed by that date, counsel may be required to show cause why she should

not be held in contempt of court.

               It is ordered on October 28, 2013.



Before Chief Justice Jones, Justices Pemberton and Field